
	

114 HR 4033 IH: Refugee Relocation Security Act
U.S. House of Representatives
2015-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4033
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2015
			Mr. Crawford introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To temporarily suspend the admission of refugees from Syria and Iraq into the United States and to
			 give States the authority to reject admission of refugees into its
			 territory or tribal land.
	
	
 1.Short titleThis Act may be cited as the Refugee Relocation Security Act. 2.Suspension of Admission of Syrian and Iraqi RefugeesBeginning on the date of the enactment of this Act, the Secretary of Homeland Security may not admit into the United States an alien from the countries of Syria and Iraq into the United States under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) until such time as Congress passes a joint resolution giving the Secretary the authority to resume admitting such aliens under such sections.
 3.Authority of States To Reject Admission of AliensSection 207 of the Immigration and Nationality Act (8 U.S.C. 1157) is amended by adding at the end the following:
			
 (g)State Rejection of Refugee ResettlementUnder this section, the President may not relocate refugees to any State that explicitly rejects their admission into its respective state territory or tribal land through the direction of—
 (1)the Governor of the affected State; or (2)an Act of the State legislature of the affected State..
